Citation Nr: 0906229	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an increased (compensable) rating for the 
residuals of a fractured maxilla and zygoma.  

2.	Entitlement to an initial rating for post-traumatic 
headache syndrome in excess of 10 percent prior to January 3, 
2008, and in excess of 50 percent thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to March 
1970 and from March 1971 to January 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran testified at a hearing at the RO before a Member 
of the Board in August 2006.  

The case was remanded by the Board in November 2006.  


FINDINGS OF FACT

1.	The residuals of a fracture of the maxilla and zygoma are 
no more than slight displacement of the maxilla and an area 
of paresthesia of a branch of the 5th cranial nerve that is 
productive of no more than mild impairment.  

2.	Prior to August 18, 2005, the Veteran did not demonstrate 
severe, prostrating headaches that could be considered as 
analogous to migraine.  

3.	On August 18, 2005, the Veteran was noted to have very 
frequent, completely prostrating, severe headaches that are 
considered analogous to migraine.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating for the residuals of 
a fracture of the maxilla and zygoma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, 4.150, 
Codes 8205, 9916 (2008).  

2.	The criteria for a rating in excess of 10 percent for 
post-traumatic headache sydrome were not met prior to August 
18, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8045 (2008).  

3.	The criteria for a rating of 50 percent, but no more, were 
met for post-traumatic headache syndrome on August 18, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in February 2001, May 2005, and 
November 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The November 2006 letter contained all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  

Regarding the Vazquez-Flores notice requirements, to the 
extent that these requirements apply to the claim for a 
higher initial rating as well as the claim for an increased 
rating for the residuals of a fracture of the maxilla and 
zygoma, the RO, in its May 2005 and November 2006 letters, 
listed examples of the type of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  In addition, the November 2006 
letter included a discussion regarding the impact of the 
worsening of the Veteran's disability on his employment and 
daily life, and why ratings higher than those assigned under 
VA's rating schedule were warranted.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected maxilla and zygoma fracture 
and post-traumatic headache syndrome warrant a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
appeal regarding the claim for increase in the post-traumatic 
headaches arose from the initially assigned rating.  As such, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim. Fenderson v. 
West, 12 Vet. App. 119 (1999).  Similarly, with the claim 
involving the residuals of the maxilla and zygoma fracture, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Service connection for the residuals of a fracture of the 
maxilla and zygoma was awarded by rating decision of the RO 
in December 1975 at which time the current noncompensable 
evaluation was assigned.  The Board has reviewed the evidence 
of record since the Veteran submitted his claim for an 
increased rating in 2000, but can find no basis for an 
increased rating for this disorder.  In this regard, it is 
noted that the Veteran has been evaluated on several 
occasions while the appeal has been pending and has received 
VA dental treatment on an outpatient basis for loss of 
mandibular teeth that is not associated with this appeal.  
Review of the record fails to show that symptoms associated 
with the maxilla and zygoma fracture are sufficient to 
warrant a compensable rating.  

For malunion or nonunion of the maxilla, with slight 
displacement, a noncompensable evaluation is warranted; a 10 
percent rating warrants moderate displacement.  38 C.F.R. 
§ 4.150, Code 9916.

Moderate incomplete paralysis of the 5th cranial (trigeminal) 
nerve, warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Code 8205.  

Dental examinations were conducted by VA in September 2000, 
December 2005, and December 2007.  Similar findings are 
demonstrated on all examinations.  In September 2000, the 
Veteran presented with complete edentulousness of the 
maxilla, but wore complete upper dentures.  He also wore a 
lower partial denture that was unsatisfactory.  (Treatment 
for correction of the lower partial denture was undertaken on 
an outpatient basis by VA in November 2001, December 2005, 
and March 2006 and is not related to the current appeal.)  
There was some papillary hyperplasia of the palate and a 
somewhat resorbed ridge.  There were no deformities and no 
obvious displacement of the zygoma or of the maxilla.  There 
were no gross abnormalities noted clinically or 
radiographically with the maxilla.  

An examination was conducted by VA in December 2007.  At that 
time, there was some popping and grating of the right 
temporomandibular joint (TMJ) and a limited opening of the 
mandible.  The functional impairment of the maxilla was the 
result of dentures and not the result of the fracture of the 
maxilla.  Bone loss of the maxilla was due to prolonged 
denture use with subsequent bone resorption.  There was 
episodic crepitus of the right TMJ during excursive 
movements, chronic inflammation of the denture bearing tissue 
of the maxilla, and some hyperplasia of the maxillary 
anterior ridge, but these were not residual dental problems 
from the original fracture.  The examiner stated that as the 
fracture of the maxilla had occurred in 1970 and there were 
no TMJ concerns noted during outpatient treatment 
examinations in November 2001 and August 2005, the likelihood 
of any correlation with any current TMJ concerns was highly 
remote.  The diagnoses were edentulousness, complete maxilla 
and partial mandible, and periodontal destruction of 
mandibular tissue, due to previous unsatisfactory mandibular 
partial denture.  

A neurologic examination was conducted by VA in August 2005.  
At that time, it was reported that the Veteran had numbness 
of the left upper lip and that when the left upper lip was 
tapped; he described a sense of tingling in his forehead.  
The impression was of a sensory abnormality that was 
presumably related to aberrant regeneration of the left 
trigeminal nerve branches on the left.  

A neurologic examination was conducted by VA in January 2008.  
At that time, the Veteran stated that he had paresthesias in 
the face so that when his upper lip was touched, he had 
tingling in his forehead.  Additionally, he reported chronic 
paresthesias on a daily basis in the left cheek area.  On 
cranial examination, there was numbness over the left upper 
lip with sensation referred to the left forehead when the lip 
was touched.  There was no definite numbness in the left 
maxillary area, although there did seem to be some 
paresthesias in that area.  The impression was that the 
paresthesias was considered to be the result of treatment for 
the left zygomatic arch and left maxillary fractures due to 
damage of superficial nerves.  

Review of the record fails to reveal displacement of the 
maxilla to a moderate degree, which must necessarily be 
demonstrated for the assignment of a compensable evaluation.  
While the Veteran also has some sensory loss involving a 
branch of the trigeminal nerve, this involves paresthesia in 
a small area only and is not productive of moderate 
impairment of that cranial nerve.  In every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide a no-percent evaluation, a 
no-percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  Under these 
circumstances, as the criteria for a compensable rating have 
not been demonstrated, the claim must be denied.  

Service connection for the Veteran's post-traumatic headache 
syndrome was evaluated as 10 percent disabling until January 
3, 2008 when the disorder was increased to 50 percent as 
analogous to migraine.  The 10 percent rating was based upon 
an evaluation of brain disease due to trauma.  For brain 
disease due to trauma, purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma. 
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma. 38 C.F.R. § 4.124a, Code 8045.  

Migraine, with very frequent, completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability will be rated as 50 percent disabling.  
Migraine headaches, with characteristic prostrating attacks 
occurring on an average of once a month of the last several 
months is rated as 30 percent disabling.  With characteristic 
prostrating attacks averaging one in two months, over the 
last several months, a 10 percent rating is warranted.  With 
less frequent attacks, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.124a, Code 8100.

The question to be determined regarding the increase from 10 
percent to 50 percent is at which point did the Veteran's 
disorder progress from purely subjective symptoms to a more 
significant disability that can be rated analogously to 
migraine.  After review of the record, including compensation 
examinations dated in February 2001, August 2005 and January 
2008, as well as VA outpatient treatment reports and the 
Veteran's testimony at his hearing on appeal in August 2006, 
the Board determines that the August 2005 compensation 
examination shows sufficient symptoms to demonstrate that it 
was factually ascertainable that an increase in disability 
had occurred.  

The February 2001 VA neurologic examination shows that the 
Veteran had complaints of headache two to three times per 
week.  These were, however, described as bifrontal and 
associated with a sense of fullness of the sinuses.  There 
could last for hours and were occasionally throbbing, but he 
usually was able to return to work.  These are not headaches 
that may be deemed analogous to migraine.  Moreover, VA 
outpatient treatment records, dated in September 2004 show 
that the Veteran denied severe headaches.  As such, there is 
no indication of headache that can be rated as analogous to 
migraine through September 2004.  

On examination by VA on August 18, 2005, it was noted that 
the Veteran developed a severe, generalized throbbing 
headache that also involved pain and tenderness in the base 
of the skull and neck.  He took high dose ibuprofen for this.  
His headache pain was usually graded at 5 to 6 out of 10 on a 
daily basis, but reached a level 8 approximately once per 
week.  He also had daily vertigo that lasted seconds to 
hours, and was alleviated by Antivert.  He described a sense 
of distractibility or difficulty focusing since his original 
head trauma.  The impression was of a constellation of 
headache, vertigo and mild cognitive dysfunction that was 
compatible with the diagnosis of head injury.  

An examination was conducted by VA in January 2008.  At that 
time, the Veteran described headaches that were bitemporal, 
steady, aching and vise-like.  They were unassociated with 
nausea, vomiting or scintillating scotomata, but they were 
severe enough so that he must lie down and rest away from 
stimulation, both sound and light, in order to recover.  The 
headaches generally graded at about a 5, but 5 to 15 times 
per month more severe headaches, grading at an 8 were 
experienced.  They were considered debilitating, prostrating 
headaches that prevented him from working on a daily basis.  

The headaches noted on examination in January 2008 were 
considered as analogous to migraine in that they were 
prostrating and prevented working 5 to 15 times per month.  
These headaches were; however, demonstrated earlier, when, on 
August 18, 2005, the Veteran was noted to have one severe 
headache, grading 8 out of 10, per week.  This is the same 
pain grade given on the examination in January 2008.  While 
the severe headaches noted in August 2005 were less frequent, 
they still averaged once per week, which is in excess of the 
criteria for a 30 percent rating for migraine.  As severe 
headaches more frequent than once per month were noted on 
August 18, 2005, the Board finds that the 50 percent rating 
should have been made effective as of the date of that 
examination.  Therefore, the claim is granted to this extent.  

Regarding a claim for a rating in excess of the 50 percent 
rating, it is noted that this is the maximum schedular rating 
for migraine and is meant to compensate him for the related 
industrial impairment.  It can be argued that a higher rating 
should be assigned on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the Veteran's headache disability, compared 
to similarly situated Veterans, such that a rating in excess 
of 50 percent should be assigned.  It is found that the 
schedular 50 percent rating adequately compensates him for 
his related industrial impairment. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  


ORDER

A compensable rating for the residuals of a fracture of the 
maxilla and zygoma is denied.  

A rating in excess of 10 percent for post-traumatic headache 
syndrome prior to August 18, 2005, is denied.  

A rating of 50 percent for post-traumatic headache syndrome 
is warranted from August 18, 2005.  The appeal is allowed to 
this extent, subject to the controlling regulations governing 
the payment of monetary benefits.  

A current rating in excess of 50 percent for post-traumatic 
headache syndrome is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


